The following order has been entered on the motion filed on the 6th of April 2017 by State of NC for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 18th of April 2017."
*119Upon consideration of the petition filed by State of NC on the 6th of April 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of April 2017."
Upon consideration of the petition filed by State of NC on the 6th of April 2017 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th of April 2017."
The following order has been entered on the motion filed on the 17th of April 2017 by State of NC to Amend Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 18th of April 2017."